﻿
Never since the Assembly began to meet have we witnessed in the space of one intercessional period so many important events and exceptional political and economic upheavals. The revolution that has just occurred has worked a fundamental transformation in the geopolitical make-up of Europe and of the world. The cold war is over. We stand at the beginning of a new era. 
While subscribing to the statement made last Tuesday by my colleague Gianni de Michelis, the Minister for Foreign Affairs of Italy, who spoke on behalf of the twelve countries members of the Community, I should like today to deal with a few subjects that I feel are most significant.
Never has an event so directly threatened peace as has the conflict that broke out only last month in the Gulf region. By its brutal invasion of Kuwait,, a sovereign and independent country at dawn on 2 August Iraq flagrantly violated the fundamental principles of our Charter and in particular the principle of the non-use of force in the settlement of differences between States.
The people of Luxembourg joined in condemning that unjustifiable and unacceptable act of aggression, one reminiscent of the darkest moments in their own history. On 6 August our Government banned any trade with Iraq and Kuwait. It decreed a freeze on both countries' financial assets. It has begun to provide emergency assistance to refugees in the countries most affected by the crisis and is participating fully in the efforts being made by the European Economic Community (EEC). Furthermore/ it will contribute to the financing of military operations conducted in the region by certain of its allies within the framework of the United Nations mandate.
We welcome the unanimity and determination the international community has shown in expressing its disgust at this violation of international law. The speed with which the Security Council acted demonstrates that. The Council has developed a new ability to act. The unreserved implementation of Security Council resolutions should lead to a solution of the conflict through the immediate and unconditional withdrawal of all Iraqi forces from Kuwait and the release of all nationals of third countries. Meanwhile/ all Member States of the Organization must scrupulously implement the comprehensive and binding embargo against Iraq. 
Above and beyond the resolution of this conflict, what is at stake is respect for the principles of our Organisation and even, I would go so far as to say, its credibility. We must unite to deter anyone who might in the future be tempted to venture upon a similar adventure.
The conflict has created extreme tension and has exposed the Gulf region, already sorely tested by eight years of war, to a terrible catastrophe. We must focus attention on the suffering of the people of Kuwait and of hundreds of thousands of foreign workers who have fled Iraq and Kuwait, most often in tragic circumstances. Incalculable economic damage has been inflicted, or Kuwait in the first instance and on the other countries in the region as well. The entire world has been effected. The Iraqi leaders have to assume a very weighty historical responsibility. After all, did they not play a decisive part 10 years ago in unleashing another war? Did they not without hesitation use chemical gases to eliminate in cold blood thousands of Kurds in their own country? They are intransigent and their only concern is to get us to accept a fait accompli. The constant violations of embassies in Kuwait are unprecedented in history. The detention of thousands of foreign nationals as hostages exceeds all acceptable norms.
This violence, this cynicism remind us of the fascist practices that went on throughout the 1930s. Let us not forget that they were tolerated for too long and finally led the world into the Second World War. History will not pardon us if this mistake is made again. The United Nations must therefore emerge victorious from this test of strength.
The restoration and the maintenance of peace naturally raise other questions. The first is that of security in the Gulf region, which has been jeopardised by the presence of dictatorial regimes that profess exclusive ideologies and that are backed up by powerful armies. This proves once again that the accumulation of military arsenals does not enhance security; quite the contrary. We should give fresh impetus to our efforts at disarmament and international arms transfers.
Iraq's act of aggression cannot be justified by the impasse in which the question of Palestine finds itself, nor by the frustrations - that we understand - to which it has given rise in the Arab countries, particularly among the Palestinians. No linkage between the two questions can be allowed. The explosive character of the general situation in the Middle East forces us, nevertheless, to intensify our efforts to move towards the solution to the problem of Palestine. 
However, the collapse of the Berlin wall last November caught the imagination of the entire world. It was the death knell to the European and world order defined in Yalta and based on confrontation and ideological antagonism, accelerating the dynamic of change brought about by the policy of glasnost and perestroika. That event sent out shock waves to the borders of the most far-flung parts of Europe, and even beyond. One by one, the old non-representative regimes crumbled, giving way to the pressure from the man in the street and aspirations to liberty and democracy.
For the first time in 40 years there were free elections in most countries of Central and Eastern Europe that led to the establishment of new, fully representative governments. Political and economic reforms of unprecedented magnitude were brought about to put an end to this dominating ideology and an ineffective economic system.
I am delighted that Germany will be reunited in a few days. At long last the division of Europe has been ended. For the first time in their history all the peoples of Europe that share the same cultural heritage are able to organize their relations on a basis of common values, political pluralism, the periodic organization of free elections, the primacy of law, respect for human rights, and respect for the principles of the market economy.
An historic occasion has thus been given to the continent of Europe, an occasion which should lead to the establishment of an era of peace and prosperity. It is up to the summit of the Group of 35 in Paris to usher in this new chapter in European history.
However, to ignore relations with peoples on other continents would be for us Europeans a serious mistake. Mindful of their responsibilities in this decisive phase of its history, the European Community and its member States decided to speed up and deepen the process of unification. The single internal market will be achieved in 1992. It will be beneficial not only to the member countries but also to third countries. Two rounds of intergovernmental negotiations will get under way at the end of this year and will be continued during the nest quarter under the chairmanship of Luxembourg. The first round will seek to work out the final stages of economic and monetary union; the second will seek to strengthen the political structures of the Community and its member States.
We believe that it is by this increasingly tight integration in all fields that the Twelve will build a solid nucleus for a future stable, peaceful European order for the future. But this integration cannot stop at the member countries of the European Community alone. This intra-community process is inseparable from a structural reinforcement among all the European States, a new economic space has to be established between the member countries of the Community and the member countries of the European Free Trade Association (EFTA). Hew economic and trade agreements have been negotiated or will soon be negotiated between the Community and the other countries of Central and Eastern Europe.
We do not underestimate the difficulties that the transition from a bureaucratic centralized economy to a market economy occasions for all these countries. These are in addition to the frustration and insecurity felt by peoples who, more often than not, have to confront a worsening of the employment situation and their standard of living. It is in order to overcome these difficulties that the Twelve have taken the initiative, within the Group of 24, to set up major aid programmes immediately. Furthermore, the negotiation of association agreements of an entirely new type will highlight the new potentials of these countries. 
At a time when ideological rivalries of the past are giving way to new relationships based on a shared conception of society, on trust and a spirit of partnership, the maintenance of powerful armies has become irrelevant in Europe. The events of the past few months have quite naturally accelerated the disarmament movement. A first agreement will soon be concluded in Vienna on the reduction of conventional forces in Europe as veil as on a significant set of confidence- and security-building measures.
At this very moment, foreign troops are leaving the territories of countries in which they were stationed against the will of the people. Seductions in troops and military expenditures - at times drastic - have been decided upon, or are being envisaged. Additional considerable funds could thus be used to solve social, educational, health, environmental and development problems.
The Conference on Security and Co-operation in Europe (CSCE), of which the States of Europe, the United States and Canada are participants, has played a fundamental role in the future of Europe. Its structure, its rules and its action should set an example for other regions of the world. The compelling aspiration o£ peoples to freedom and to control of their own destiny does not stop at the borders of Europe. In Asia, Latin America and Africa it is mobilising more and more people every day and encourages them to demand the same rights and freedoms. Thus we welcome the return to democracy in Chile, the holding of free elections in Nicaragua, and soon, it is to be hoped, with the assistance of the United Nations, in Haiti. The Namibian people, which is finally free, has chosen a pluralistic democratic system. Mozambique and Angola are preparing to follow suit. Others are giving serious thought to it. 
Likewise, it is with satisfaction that we are following developments in South Africa. Considerable progress has been made, thanks to the now policies of President de Klerk, has kept his promise by legalising the opposition movements and by releasing Nelson Mandela and lifting the state of emergency. We also take note of the promise of the Government to release all other political prisoners and to declare an amnesty for those in exile. We hope that negotiations with a view to a new constitution creating a united, democratic and non-racial South Africa will got under way soon.
A month ago the five permanent members of the Security Council agreed to a comprehensive settlement of the Cambodian problem. That agreement offers a real and unique chance for the restoration of peace in that country, too long torn apart by war. We must avoid any return to the practices of the Khmer Rouge and Pol Pot, which were responsible for the extermination of several hundred thousand Cambodians. I am delighted that, allowing the Djakarta meeting, the Cambodian parties were able to accept that agreement, which is to be ratified at the next Paris Conference.
Neither democracy nor the market economy is a miraculous panacea. The painful experience of certain democracies undermined by violence, guerrilla war, socio-economic disorders and persistent under-development is proof of this. The establishment of political institutions guaranteeing pluralism and a democratic transition requires great effort and tenacity. Apart from the organisation of periodic fair legislative elections, structures must be established allowing for the real participation of all in development and an equitable distribution of national resources.
There is close interaction between democracy and development. It is not possible to have one without the other; the one strengthens the other. At its special session in April the General Assembly reached an important consensus on the new contours of international economic co-operation. Using a more realistic, more balanced approach, it stressed, in particular, in a novel and encouraging way, the need for better use of human resources and respect for human rights. Mindful of the importance of increasing assistance for co-operation and development, my Government decided to double the volume of its aid by 1994.
The Government of Luxembourg continues to attach great importance to respect for human rights. It is still concerned by the flagrant violations of those rights throughout the world. It is up to our Organisation to be increasingly vigilant in monitoring the strict universal implementation of existing instruments. Particular attention should be given to the rights of minorities, the rights of women and the rights of children.
A problem of another kind is threatening the survival of mankind. I refer to the destruction of the natural environment, which makes life on Earth possible. The question of the protection of the environment is central to the daily concerns of us all. Major international conferences have been devoted to this question. They have all contributed to the preparation of the world Conference on the Environment and Development, which is to be held in Brazil in 1992. This Conference will seek to face up to the enormous challenges posed by damage to the biosphere and to ecosystems, and by degradation of the environment, the effects of demographic pressure, the depletion of resources, and the extinction of species. Tropical deforestation is increasing. The area affected this year is 17 million hectares, as against only 11.3 million hectares in 1980. The capacity of forests to absorb carbon dioxide, which is a function vital to our planet, is diminishing rapidly. 
The world population, which is now more than 5 billion, will increase by about 960 million this decade, compared to 842 million during the 1980s. How will we be able to feed these new people? The food capacity of the planet is already stagnant or is actually decreasing. In Africa and Latin America, per capita food consumption is now lower than it was 10 years ago. Each day about 250,000 children are born, but about 40,000 die of hunger or malnutrition. All countries represented here, especially the richest, must constantly try to remedy this scandalous situation. It is for the World Summit for Children to propose the necessary measures. Fresh impetus must also be given to population policies to be conducted at the national and international levels. The rich countries must help those with high birth rates to Implement these policies.
The depletion of the ozone layer and the accumulation in the atmosphere of gases that produce the greenhouse effect could gradually increase temperatures, with the obvious disastrous consequences. Given this alarming picture, now is the time to take action. The European Community must establish an agency for the environment, and that agency must be open to other European countries also. The Ministers of 93 countries who met in London at the end of last June decided to go beyond the objectives o£ the Montreal Protocol and to ensure that the chlorofluorocarbon (CFC) emissions that destroy the ozone layer are stopped before the end of the century. I welcome in particular the agreement to establish a fund to assist the developing countries to acquire the necessary technology to stop these emissions.
Energy efficiency and energy savings in general must be at the very heart of a new strategy, which is justified also by recent events in the Gulf. I hope that the next world conference on climate, to be held next November, will be able to agree on this objective and on guidelines for a framework convention on climatic change. This convention, with the necessary protocols, will be open for signature at the 1992 Conference. In this regard, the industrialised countries, which account for the consumption of 70 per cent of world primary energy and fossil fuels, must shoulder special responsibility. National accounting systems should be adapted to reflect, in the national product, the cost of conservation or replacement of natural resources, such as forests, water and fertile land. They should also reflect the devaluation of natural resources as non-renewable assets.
I welcome the new spirit that we see in international relations. There is no doubt that this Organisation is a direct beneficiary. Its credibility and its ability to act have been reinforced to a considerable extent. Never has the United Nations been so sought after to resolve the world's problems.
In Namibia, the United Nations concluded, in exemplary fashion, a process leading the Namibian people to independence. The flawless organisation of free elections was the key to that enormous success. 
In Central America the United Nations has contributed greatly to calming the situation by sending observers of the United Nations Observer Group in Central America (ОGСА), by monitoring elections in Nicaragua and by demobilizing contra forces.
In the future it will have a special task in Cambodia, and after that perhaps in Afghanistan. In Western Sahara there is new hope that a referendum can be organised.
The United Nations provides a framework for the needed intensification of international co-operation to fight drug trafficking and poverty and to protect the environment.
The Organization's universality has been buttressed by the admission of Namibia and Liechtenstein, which I warmly welcome, and soon, I hope. South Korea.
Certainly, we would not be at this point were it not for the Secretary-General and his decisive action. I wish once again to pay a tribute to his qualities and his tireless mediation efforts in the service of peace.
I wish in conclusion warmly to congratulate you. Sir, on your unanimous election to the presidency of the General Assembly at this session. I am sure you will guide our work to success.
